25 F.3d 1041NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of AMERICA, Plaintiff Appellee,v.Thomas Lee BRADLEY, Defendant Appellant.
No. 93-6591.
United States Court of Appeals,Fourth Circuit.
Submitted February 8, 1994.Decided June 7, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (CR-91-142-5).
Thomas Lee Bradley, Appellant Pro Se.
Michael M. Fisher, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, WV, for Appellee.
S.D.W.Va.
AFFIRMED.
Before WILKINSON, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion and his motion for reduction of sentence.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  United States v. Bradley, No. CR-91-142-5 (S.D.W. Va.  May 24, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Appellant's motion for appointment of counsel